Holmes, Judge,
delivered the opinion of the court.
The question arises upon a motion to quash an execution. The plaintiffs obtained judgment in the Circuit Court of the county of Cass, on the 7th day of April, 1859, upon which an execution issued, and was levied upon real estate of the •defendants, but was, on the 30th day of August following, ¡returned unsatisfied by order of the plaintiffs, the sum of four hundred dollars having been paid and credited thereon. Afterwards, on the 6th day of February, 1866, the plaintiffs *335sued out a new execution upon this judgment, proceeding under the provisions of the act of March 3,1863, in relation to executions, which they supposed applicable to the case, and without any revival of the judgment lien, and without leave of the court on motion and affidavit, as required by the statute when an execution is to be issued after five years, and before ten years have elapsed, since the rendition of the judgment — E. C. 1855, p. 904, §§ 13,14.
The decision of this case depends wholly upon the construction which is to be given to the first section of the act of March 3, 1863. (Sess. Acts 1863, p. 20), which reads as follows:
“ § 1. That all executions heretofore issued and not satisfied, either in whole or in part, and all liens which accrued in virtue thereof, are hereby revived and declared to be of full force, and that said liens shall exist and continue, according to the priority of said executions, until the same are satisfied; and that in all cases where said executions have been returned not satisfied, either in whole or in part, it shall be the duty of the clerks to issue new executions, referring to the former ones, and in case levies have been made, to recite such levies in said renewed executions, and authorize and command the officer to whom such renewed executions are directed to levy such renewed executions upon additional property, if the former levy shall be deemed insufficient to satisfy such executions ; but in case of sale of property under such executions, to first exhaust the original levy before selling any property embraced in such subsequent levy.”
The act was evidently drawn by an unskilful hand, and is greatly wanting in clearness and precision. We must endeavor to ascertain, not merely what the Legislature intended to do, but what they have actually accomplished by the enactment as it reads. It is to be observed that the act was passed in a time of civil commotion, when, as we know from the public history of the country, the regular sessions of the courts, in some parts of the State, had been interrupted, and' *336sales of property levied .upon under execution had been rendered impracticable for the time being. Levies had been made, and the liens of judgments and of executions had expired, or the executions had been returned unsatisfied, before a lawful sale could be made. It may be gathered from the general tenor of the act that it had reference, in some measure, to the state of things then existing; and we think it sufficiently clear that when it speaks of liens of executions which had accrued and were not satisfied, and declares them to be revived and continued in force according to their priority, whether they had been returned or not, and authorizing the clerks to renew them, reciting such former levies, and directing the sheriff to make additional levies where sufficient property has not been levied on before, it intends to refer to executions and liens which the disturbed condition of the country had prevented from being carried into effect in due course of law; or at least to executions which had then lately been issued. The language of the second and third sections, “ that executions now issued,” as well as the general scope and tenor of the whole act, would seem strongly . to confirm this view. It supposes executions then issued, but, for some reason, not executed.
In this case, the lien of the judgment had expired before the act was passed; the five years during which an alias execution could be had without motion and notice had expired ; and the execution which had been issued and partly satisfied had been returned unexecuted and unsatisfied, by express order of the plaintiffs themselves, long before the civil disturbances began. If the words of the act are comprehensive enough to embrace a case of this kind, they may as well be extended to all past time, and include an execution returned twenty years ago. Such a construction would be manifestly absurd. - The phraseology of the statute does not necessarily require so large an interpretation, but may receive a more reasonable construction, in accordance witli the limitations and restrictions above indicated. It is not necessary for us now to undertake to define the limit of its *337operation with absolute precision; we need only say that' it is sufficiently clear that it was not intended to include, and does not include, this case. The plaintiffs should have applied for leave of court, on motion and affidavit in accordance with the general statute. There was no error in quashing the execution.
Judgment affirmed.
Judge Wagner concurs; Judge Lovelace absent.